Title: From Alexander Hamilton to Nathan Rice, 11 July 1799
From: Hamilton, Alexander
To: Rice, Nathan


Sir
N. York July 11th. 1799

Agreably to your own ideas communicated in your letter of the 23. Ulto. you will consider Somerset as established for your regimental Rendezvous. I urge constantly the completion of the appointment of Officers. I am not sure whether a competent number of proper candidates are as yet before the Secy. of War. If not it is to be wished other fit characters may be presented.
With great considr. &c
Col Rice
